DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. To benefit the Applicant the arguments will be discussed below.
On pages 6-8 of the remarks, Applicant alleges that" ... Han does not disclose the above "two first carriers" features at all...". The Examiner respectfully disagrees with Applicants position.
In response to applicant’s argument that there is no teaching the examiner recognizes that ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole. See MPEP § 2111 - § 2116.01
Although the Examiner reversed the labels for the brackets and carriers, Applicant is reminded that the entire reference was available to them for full review. The correction of the annotated drawings for the brackets and carries are provided below.
In this case, Han clearly states in multiple location in the disclosure (see Han [abstract], for example) that the primary purpose of the invention is the bending device 20 having a bending shaft 201, an upper bending plate 202, and a lower fixing plate 203. The bending shaft 201 is supported through a stand 31 fixed on a workbench 30. An end of the upper bending plate 202 is fixedly connected to the bending shaft 201, the angle plate 50 is disposed on a side of the bending shaft 201. In the specific embodiment, the angle plate 50 is fixed on the stand 31 or formed on the stand 31.
(20) is fixed and connected to many elements including the stand (31) which is fixed to the workbench and holds the carries (20); therefore, located between the brackets (25).
 For these reasons, there would have been a reasonable expectation of success. After having considered all of applicants arguments, the obviousness rejection of claims 1-20 over Bell in view of Han.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. [herein after Bell] (US 2012/0067134) in view of Han et al. [herein after Han] (CN 201710748955) “for translation purposes the examiner will be using PG Pub 2019/0154555).

    PNG
    media_image1.png
    438
    735
    media_image1.png
    Greyscale
Regarding claims 1, 4, 11 and 13-14, Bell discloses a bending test device for a flexible display panel (see abstract), comprising: a first bracket (122 left side); a second bracket (122 left right) disposed in parallel to a side of the first bracket (see annotated Fig, 2 below); and a first carrier (105) laminated between the first bracket (122 left side) and the second bracket (122 right side), the first carrier (105) configured for bending and carrying a flexible display panel (“199” see adjacent annotated Fig, 2), wherein the flexible display panel (199) includes a first portion (see annotated Fig, 2 above), a second portion (see annotated Fig, 2 above), and a third portion (see annotated Fig, 2 above) connecting the first portion and the second portion (see annotated Fig, 2 above), the first portion and the second portion are fixed to the first carrier (105); and the third portion is bent in a first gap (underneath flexible display) of the first carrier (105); wherein each of the first carriers (105) comprises a first carrying platform (108 right side) and a second carrying platform (108 left side), the first carrying platform (108 right side) being connected to the first bracket (122 right side), and the second carrying platform (108 left side) being connected to the second bracket (122 left side), a separation interval is disposed between the at least two first carriers (105) and further discloses a horizontal axis of the third portion of one flexible display panel (199) not in contact with a horizontal axis of the first portion (see annotated Fig, 2 above) and the (see annotated Fig, 2 above), of the other flexible display panel (199, see annotated Fig, 2 above).  
 Bell fails to disclose at least two first carriers laminated between the first bracket and the second bracket. 

    PNG
    media_image2.png
    374
    539
    media_image2.png
    Greyscale
Han discloses at least two first carriers and two second carriers “the first, second and third carrier on the front side and the fourth, fifth and sixth carriers on the back side” laminated between the first bracket and the second bracket (see adjacent Fig. 6 below). 
Han further discloses a third bracket disposed in parallel to a side of the second bracket, and at least two second carriers are laminated between the second bracket and the third bracket (see adjacent Fig. 6 below).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of bending test device for flexible display panel, to modify Bell, to include two first carriers laminated between the first bracket and the second bracket, as taught by Han, for the benefit of providing a device which can provide a bending test device and system for a flexible display device, to measure the bending stress of multiple flexible display device at different bending angles, and evaluate the bending ability of the flexible display device.
Regarding claims 2 and 12, Bell further discloses wherein each of the carrier (105) comprises a first carrying platform (108 right side) and a second carrying platform (108 left side), the first carrying platform (108 right side) being connected to the first bracket (122 right side), and the second carrying platform (108 left side) being connected to the second bracket (122 left side), the first gap (underneath flexible display) being disposed between the first carrying platform (108 right side) and the second carrying platform (108 left side).
Bell fails to disclose at least two first carriers laminated between the first bracket and the second bracket. 
Han discloses at least two first carriers laminated between the first bracket and the second bracket (see adjacent Fig. 6 below). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of bending test device for flexible display panel, to modify Bell, to include two first carriers laminated between the first bracket and the second bracket, as taught by Han, for the benefit of providing a device which can provide a bending test device and system for a flexible display device, to measure the bending stress of multiple flexible display device at different bending angles, and evaluate the bending ability of the flexible display device.
Regarding claim 3, Bell further discloses a horizontal axis of the third portion (see adjacent Fig. 6 above) of one flexible display panel (199) is not in contact with a horizontal axis of the first portion and the second portion of the other flexible display panel (199; see adjacent Fig. 6 above).
Regarding claims 5 and 15, Bell further discloses each of the second carriers has a second gap  (in front and behind each flexible display), and each of the second carrier comprises a third carrying platform and a fourth carrying platform “the first, second and third carrier on the front side and the fourth, fifth and sixth carriers on the back side; see annotated Fig. 6 above”, the third carrier platform is connected to the second bracket, the fourth carrying platform is connected to the third bracket, and the second gap being formed between the third carrying platform and the fourth carrying platform (in front and behind each flexible display, see annotated Fig. 6 above).
Regarding claims 6 and 16, Bell further discloses the first carrier (105) further comprises a first extension portion (105 includes an extended portion at the bottom) for carrying another flexible display panel (199).
Regarding claims 7 and 17, Bell further discloses the second carrier further comprises a second extension portion (105 includes an extended portion at the bottom) and the second extension portion is adjacent to the second carrying platform for carrying another flexible display panel (199).
Regarding claims 8 and 18, Bell further discloses an anti-slip pad (127) being disposed on the first carrier (105), the flexible display panel (199) is disposed on the anti-slip pad (127) to prevent the flexible display panel (199) from slipping (¶0030, lines 1-8).
Regarding claims 9 and 19, Bell further discloses an anti-slip pad (127) being disposed on the second carrier (105), the flexible display panel (199) being disposed on the anti-slip pad (127) to prevent the flexible display panel (199) from slipping (¶0030, lines 1-8).
Regarding claims 10 and 20, Bell further discloses a base and a guide rail (117) disposed on the base, and wherein the first bracket (105 right) is movably disposed on one side of the guide rail (117), and the second bracket (105 right) being movably disposed on the other side of the guide rail (117), the first bracket (105 right) and the second bracket (105 left) slide relative to each other along the guide rail (117) during the bending test (¶0025, lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855